IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1215
                            Filed September 25, 2019


IN THE INTEREST OF O.O.,
Minor Child,

N.D., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Jessica R. Noll of Deck Law PLC, Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Anna T. Stoeffler (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

       Marchelle M. Denker of Juvenile Law Center, Sioux City, guardian ad litem

for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                              2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her child. She

contends the State failed to prove the grounds for termination by clear and

convincing evidence. She also contends termination is not in the child’s best

interests and asks for additional time.1 We review her claims de novo. See In re

A.S., 906 N.W.2d 467, 472 (Iowa 2018).

       The juvenile court removed the child from the mother’s care and adjudicated

the child in need of assistance after the child went missing while in the mother’s

care in September 2018. The mother waited more than six hours to report the

child’s disappearance to police. The child was three years old at the time. Police

officers who investigated the disappearances observed that the mother was

extremely intoxicated.

       The mother has a history of excessive use of alcohol. While living in

Minnesota, the mother was convicted of operating while intoxicated (OWI) in 2012

and had her parental rights to two older children terminated based in part on her

alcohol use in 2010. Since moving to Iowa, law enforcement has responded to

multiple calls involving the mother’s excessive alcohol use. In February 2018, the

State charged the mother with OWI, public intoxication, and child endangerment




1
  The mother makes a passing reference to the adequacy of the State’s efforts to reunite
her with the child without raising the issue in the argument section of her brief. See Iowa
Code § 232.102(9) (2019) (requiring the State to “make every reasonable effort to return
the child to the child’s home as quickly as possible consistent with the best interests of the
child”). If the mother is challenging the reasonableness of those efforts, we find she has
waived the claim. See In re C.H., 652 N.W.2d 144, 148 (Iowa 2002) (requiring a parent
to raise a challenge to the reasonable-efforts requirement to the juvenile court before the
termination hearing).
                                           3


after driving a vehicle in which the child was a passenger off the road and into a

ditch.

         The mother has not successfully completed substance-abuse treatment.

She began inpatient treatment in November 2018 and was discharged after one

month when her insurance refused to pay for additional treatment. Because her

participation was limited and she minimized her use, the mother remained “at high

potential to relapse due to lack of sober support and lack of insight.” The mother

then entered intensive outpatient treatment but only attended two groups before

she stopped attending. After the State petitioned to terminate her parental rights

in February 2019, the mother returned to intensive outpatient treatment, but her

failure to attend again led to her discharge less than a month later.

         Following a hearing, the juvenile court terminated the mother’s parental

rights under Iowa Code section 232.116(1)(d), (e), (i) and (l). Although the juvenile

court terminated parental rights on more than one ground, we need only find

grounds to terminate under one of the sections cited by the juvenile court to affirm.

See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999). The juvenile court may

terminate parental rights under section 232.116(1)(e) if clear and convincing

evidence establishes these elements:

                 (1) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96.
                 (2) The child has been removed from the physical custody of
         the child’s parents for a period of at least six consecutive months.
                 (3) There is clear and convincing evidence that the parents
         have not maintained significant and meaningful contact with the child
         during the previous six consecutive months and have made no
         reasonable efforts to resume care of the child despite being given
         the opportunity to do so. For the purposes of this subparagraph,
         “significant and meaningful contact” includes but is not limited to the
         affirmative assumption by the parents of the duties encompassed by
                                         4


       the role of being a parent. This affirmative duty, in addition to
       financial obligations, requires continued interest in the child, a
       genuine effort to complete the responsibilities prescribed in the case
       permanency plan, a genuine effort to maintain communication with
       the child, and requires that the parents establish and maintain a
       place of importance in the child’s life.

The mother argues the State failed to prove she has not maintained significant and

meaningful contact with the child in the six months leading up to termination or that

she made no reasonable efforts to resume care for the child despite being given

the opportunity to do so.

       The State has proved the grounds for termination under Iowa Code section

232.116(1)(e). Clear and convincing evidence shows the mother failed to maintain

significant and meaningful contact with the child. The mother last visited the child

on January 4, 2019. She moved from Sioux City to Denison without informing her

Department of Human Services (DHS) case manager and failed to maintain

regular communication. Although the DHS attempted to provide visitation after the

mother’s move, the mother cancelled all the scheduled visits. She also failed to

maintain regular communication with her DHS case manager. The record also

shows the mother failed to make reasonable efforts to resume care of the child.

Although the DHS offered services to help the mother address her alcohol use, the

mother failed to complete treatment or address her alcohol use in a meaningful

way.

       The mother also claims that termination is not in the child’s best interests.

See In re D.W., 791 N.W.2d 703, 706-07 (Iowa 2010) (“If a ground for termination

is established, the court must, secondly, apply the best-interest framework set out

in section 232.116(2) to decide if the grounds for termination should result in a
                                            5


termination of parental rights.”). Our primary considerations in deciding a child’s

best interests are “the child’s safety,” “the best placement for furthering the long-

term nurturing and growth of the child,” and “the physical, mental, and emotional

condition and needs of the child.” In re P.L., 778 N.W.2d 33, 37 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). The “defining elements” are the child’s safety

and “need for a permanent home.” In re H.S., 805 N.W.2d 737, 748 (Iowa 2011)

(citation omitted).

       Clear and convincing evidence shows termination is in the child’s best

interests. Although the mother claims she had been sober in the months preceding

the termination hearing, there is no evidence aside from her self-serving testimony

to support the claim. In contrast, there is more than a decade of documentation

showing the mother’s alcohol use. Her history shows a pattern of failing to follow

through with treatment and continuing to use alcohol to excess. The mother has

yet to complete treatment and show sobriety. Her prognosis for future sobriety is

poor. The mother’s life is rife with uncertainty, and her long history of alcohol use,

coupled with her failure to complete treatment, places that child’s safety at risk.

Termination is in the child’s best interests.2

       Finally, the mother seeks additional time to allow the return of the child to

her care.     See Iowa Code § 232.104(2)(b) (allowing the court to continue



2
  Again, the mother makes a passing reference to—but does not argue—the provision of
Iowa Code section 232.116(3) that provides we need not terminate parental rights if a
relative has legal custody of the child or if termination would be detrimental to the child
based on the closeness of the parent-child bond. See Iowa Code § 232.116(3)(a), (c).
Because termination is in the child’s best interests, the child’s placement with the father
does not override our decision to terminate the mother’s parental rights. See In re C.K.,
558 N.W.2d 170, 174 (Iowa 1997). And the record does not support a finding that
termination of the mother’s parental rights would be detrimental to the child.
                                           6


placement of the child for six more months if it determines “that the need for

removal of the child from the child’s home will no longer exist at the end of the

additional six-month period”). We must decline. Although the law requires a “full

measure of patience with troubled parents who attempt to remedy a lack of

parenting skills,” the legislature has built this patience into chapter 232. In re C.B.,

611 N.W.2d 489, 494 (Iowa 2000). Once the grounds for termination exist, time is

of the essence.     See In re A.C., 415 N.W.2d 609, 614 (Iowa 1987) (“It is

unnecessary to take from the children’s future any more than is demanded by

statute.”); see also In re R.J., 436 N.W.2d 630, 636 (Iowa 1989) (noting that once

the time for reunification set by the legislature has expired, “patience on behalf of

the parent can quickly translate into intolerable hardship for the children”).

Children are not equipped with pause buttons, and delaying their permanency in

favor of the parents goes against the children’s best interests. See In re A.M., 843

N.W.2d 100, 112 (Iowa 2014) (noting children must not be deprived permanency

on the hope that someday the parent will be able to provide a stable home); In re

T.J.O., 527 N.W.2d 417, 422 (Iowa Ct. App. 1994) (“Children simply cannot wait

for responsible parenting. Parenting cannot be turned off and on like a spigot. It

must be constant, responsible, and reliable.”); In re D.A., 506 N.W.2d 478, 479

(Iowa Ct. App. 1993) (“The crucial days of childhood cannot be suspended while

parents experiment with ways to face up to their own problems.”).

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.